DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myung et al. (2014/0061778).								Re claim 1, Myung teaches a method of forming a semiconductor device  .
	Re claim 2, Myung teaches the method according to claim 1, further comprising, prior to forming the metal lines (46), forming an insulating spacer layer (41) on sidewalls of the semiconductor structures (38) along the at least a subset of rows.
Re claim 3, Myung teaches the method according to claim 2, wherein the spacer layer is formed prior to forming the metal line trenches (Fig. 4I).
Re claim 7, Myung teaches the method according to claim 1, wherein the metal lines are formed with a height which is greater than a depth of the metal line trenches (Fig. 4J).												Re claim 8, Myung teaches the method according to claim 1, wherein forming 
Re claim 9, Myung teaches the method according to claim 1, further comprising at least partly covering the metal lines with an insulating layer (52), wherein the gate structures (53B) are formed on the insulating layer (52).
Re claim 18, Myung teaches the method according to claim 1, wherein the metal line trenches are parallel to the rows (Fig. 5A).
Re claim 19, Myung teaches the method according to claim 1, further comprising connecting the metal lines to a back-end-of-line interconnect (58).
Re claim 20, Myung teaches the method according to claim 1, wherein the vertical channel field-effect transistor devices arranged along a pair of adjacent rows are connected to a common metal line (33A) formed therebetween.
Allowable Subject Matter
Claims 4, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, Myung teaches the method according to claim 1,				yet remains explicitly silent to further comprising: forming a cover layer at least partly embedding the semiconductor structures and at least partly covering the lower source/drain layer; and forming trenches in the cover layer, the trenches extending through the cover layer between the at least a subset of the rows; wherein forming the 
Re claim 10, Myung teaches the method according to claim 1, 			yet remains explicitly silent to wherein each upper source/drain metal contacts is formed on upper source/drain portions of the semiconductor structures of at least two consecutive rows.
Re claim 12, Myung teaches the method according to claim 1, 			yet remains explicitly silent to further comprising, prior to or after forming the metal lines: forming trenches in the lower source/drain layer between a number of the rows of the array, and filling the trenches formed between the number of rows with an insulating material, thereby dividing the lower source/drain layer into a number of lower source/drain layer portions, wherein at least one metal line trench and metal line are formed in each lower source/drain layer portion.
Re claim 14, Myung teaches the method according to claim 1, 			yet remains explicitly silent to wherein etching the metal line trenches comprises: etching through the lower source/drain layer and into the substrate below, thereby forming an upper trench portion in the lower source/drain layer and a lower trench portion in the substrate, and performing a lateral etch back of sidewalls of the lower trench portions to form widened lower trench portions in comparison to the upper trench portions, wherein the metal lines are formed in at least the widened lower trench portions.
Claims 5 and 6 are objected to for at least depending from objected claim 4.
Claim 11 is objected to for at least depending from objected claim 10.
Claim 13 is objected to for at least depending from objected claim 12.
Claims 15, 16 and 17 are objected to for at least depending from objected claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/10/21